Citation Nr: 0201679	
Decision Date: 02/20/02    Archive Date: 02/25/02

DOCKET NO.  92-04 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
genitourinary system, to include chronic kidney stones 
(nephrolithiasis).

2.  Entitlement to service connection for a chronic neck 
disorder.

3.  Entitlement to service connection for a chronic back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
December 1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision of the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO), which, inter alia, denied entitlement 
to service connection for the disorders listed on the title 
page. 

In November 1992 and July 1997 the Board remanded the claims 
for additional evidentiary development, and in January 2001 
the claims were remanded for due process considerations.  
They have been returned for appellate review.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claims.

2.  A current diagnosis of a disorder of the genitourinary 
system, to include chronic kidney stones (nephrolithiasis) 
has not been made, or, in the alternative, even when assuming 
that the veteran currently has a disorder of the 
genitourinary system, the evidence does not establish that it 
had its onset in service, that it is related to any treatment 
or symptoms of active service, or that it became manifest to 
a compensable degree within a year post service.

3.  A current diagnosis of a neck disorder has not been made, 
or, in the alternative, even when assuming that the veteran 
currently has a disorder of the neck, the evidence does not 
establish that it had its onset in active service, that it is 
related to any treatment or symptoms of active service, or 
that it became manifest to a compensable degree within a year 
post service.

4.  The veteran's chronic back disorder is neither related to 
any event of active service nor any symptoms of active 
service, and it did not manifest to a compensable degree 
within a year of separation from such service.


CONCLUSIONS OF LAW

1.  A disorder of the genitourinary system, to include 
chronic kidney stones (nephrolithiasis) was not incurred in 
or aggravated by active service, nor may in-service 
occurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

2.  A chronic neck disorder was not incurred in or aggravated 
by active service, nor may in-service occurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

3.  A chronic back disorder was not incurred in or aggravated 
by active service, nor may in-service occurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In this case, the Board is satisfied that all relevant facts 
pertaining to these claims have been properly and 
sufficiently developed.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.  This law also eliminates the 
concept of a well-grounded claim and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  VA also 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the VCAA, a 
remand of the issues on appeal is not required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Here, the 
veteran has received notice of the evidence and information 
needed to substantiate his claims.  In February 2001, the RO 
mailed to the veteran a letter apprising him of the VCAA.  
Additionally, a supplemental statement of the case was issued 
to him in September 2001.  The veteran has also been provided 
a statement of the case informing him of applicable law, 
regulations, and reasons and bases associated with his 
claims, as well as the type of evidence needed to 
substantiate them.  The RO has also issued additional 
supplemental statements of the case to the veteran throughout 
the pendency of this appeal.  

In addition, VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  As previously noted, the issues on appeal have been 
remanded on three separate occasions by the Board.  The 
veteran's service medical records have been associated with 
the claims folder, and pertinent medical reports have been 
obtained.  Where medical reports have not been obtained, the 
veteran has received notice of such and has been provided 
with an opportunity to submit those reports.  

The Board acknowledges that the veteran maintains that he 
received treatment for his neck and back disorders within a 
year post service and that medical reports from the Medical 
Plaza Hospital and Texas Instruments would substantiate his 
assertion.  The Board also acknowledges that these medical 
reports are not of record.  However, in February 1994 the RO 
attempted to obtain medical reports from the Medical Plaza 
Hospital, and in April 1994 it was found that outpatient 
treatment reports were not available.  Additionally, in July 
1997 the RO asked the veteran to submit authorization for 
release of information forms to obtain any pertinent reports 
from Texas Instruments.  However, there is no indication of 
record demonstrating that the veteran returned the necessary 
forms to the RO.  Given the foregoing, the Board finds that 
VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claims.  The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Further, the Board acknowledges that on VA examination in 
June 1998, the examiner deferred rendering a diagnosis for 
the lumbar spine pending receipt of a magnetic resonance 
imaging (MRI) study.  However, the Board points out that an 
April 2000 note indicates that the MRI study had not been 
accomplished.  The Board further notes that the disposition 
of the veteran's claim does not rest upon the absence of such 
evidence.  As discussed below, the record shows that the 
veteran currently has a low back disability; this fact is not 
in dispute.  Therefore, a remand to obtain additional 
evidence of the veteran's current disability would be futile.  
Regarding the genitourinary claim, the Board acknowledges 
that in a February 2000 addendum, the examiner stated that 
the veteran had a history of uric acid (radiolucent) calculi 
as well as calcium stones.  However, from the 1998 note, 
there was no way to tell if the veteran had any current stone 
disease.  The examiner added to determine this the veteran 
would need to undergo a noncontrast abdominal and pelvic 
computed tomography (CT) with thin cuts.  For this matter, 
the Board points out that the examiner did not state that he 
had ordered such studies.  Moreover, as discussed below, even 
when assuming that the veteran currently has a disorder of 
the genitourinary system, the evidence still preponderates 
against his claim.

Finally, the Board acknowledges arguments submitted by the 
veteran's representative in August 2000, asserting that VA 
examinations conducted in June 1998 were inadequate as the 
examiners failed to discuss the nature and extent of the 
veteran's disabilities.  In response, the Board points out 
that in December 1999 and February 2000, the RO sought 
addenda to the 1998 examination reports.  In December 1999, 
it was stated that the veteran's claims file had been 
reviewed, prior to rendering the pertinent diagnoses.  As 
such, the Board finds that the 1998 examination reports 
supplemented by the aforementioned addenda as well as the 
other evidence of record are sufficient to equitably dispose 
of the veteran's claims.  

In light of the above, a remand for obtaining additional 
medical records is not necessary.  Because the Board finds 
that no additional notification or development action is 
required under the VCAA and VA has stated that in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied, it would not be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).

Law and Regulations

In this case, the veteran seeks entitlement to service 
connection for a disorder of the genitourinary system, to 
include chronic kidney stones (nephrolithiasis) and chronic 
back and neck disorders.  VA law and regulations generally 
provide that service connection may be established for injury 
or disease contracted in active service or for aggravation of 
a preexisting injury or disease during active service, see 
38 U.S.C.A. § 1110; for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in active 
service, see 38 C.F.R. § 3.303(d); and for a chronic disease, 
including arthritis and calculi of the kidney, if manifest to 
a degree of 10 percent or more within one year from the date 
of separation from such service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Under Section 1110, to establish service connection, there 
generally must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000).

Service connection based on continuity of symptomatology may 
be established if the condition is observed during service or 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

Although a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, a lay person is competent 
to testify as to observable symptoms.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995).  Notwithstanding a claimant's 
showing of post service continuity of symptomatology and in-
service injury, competent medical expertise is required to 
make a medical diagnosis and relate the present diagnosis to 
service.  Id.

VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  However, the benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Factual Background and Analysis

Entitlement to service connection for a disorder of the 
genitourinary system, to include chronic kidney stones 
(nephrolithiasis).

The veteran asserts that a disorder of the genitourinary 
system to include kidney stones either had its onset during 
active service or became manifest to a compensable degree 
within a year post service.  However, the evidence 
establishes that the veteran does not currently have a 
disorder of the genitourinary system to include kidney 
stones.  Or, in the alternative, even when assuming that the 
veteran currently has a disorder of the genitourinary system, 
the evidence does not establish that it had its onset in 
service, that it is related to any symptoms of service, or 
that it became manifest to a compensable degree within a year 
post service.  Thus, the evidence preponderates against the 
veteran's claim.  

The service medical records show in March 1971 the veteran 
complained of stomach cramps and diarrhea and that an 
impression of indigestion rule out gastroneuritis was made.  
The records also show complaints of pain of the abdomen in 
October 1973.  However, on discharge examination in November 
1973, clinical evaluation of the genitourinary system was 
checked as normal.  The record thereafter is silent as to any 
relevant medical treatment or complaints until the 1980s.  

The post service medical reports show treatment for disorders 
of the genitourinary system, to include recurrent kidney 
stones, and note a history of recurrent kidney stones in the 
late 1980s.  Medical reports from the Texoma Medical Center 
and Wilson N. Jones Memorial Hospital dated from 1985 to 1989 
show that in February 1987 the veteran complained of 
abdominal discomfort related to food intake, and an 
ultrasound revealed multiple stones in the gall bladder.  The 
veteran underwent a cholecystectomy with operative 
cholangiography.  Impressions made included calculus 
cholecystitis and cholelithiasis with recurrent biliary 
colic.  The reports also show that in August 1989 the veteran 
complained of pain and received an evaluation for a kidney 
stone.  The impression was kidney and/or ureteral stone.  A 
radiology report of a hypertensive intravenous pyelogram 
revealed, in part, minimal delay in contrast appearing in the 
collecting system on the right which could represent minimal 
residual obstruction possibly related to some edema of the 
distal right ureter.  The kidneys and ureters were otherwise 
negative.  The impression was probable minimal residual 
obstruction of the right distal ureter, possibly due to some 
edema.  Later that same month, a cystoscopy was attempted.

VA outpatient treatment reports dated from 1986 to 1993 show 
that in January 1988 the veteran complained of severe 
indigestion and of having blood in his stool for a month.  A 
June 1990 medical certificate documents the veteran's 
complaints of stomach pains and recurrent kidney stones, and 
a medical record report dated in July 1990 notes a history of 
kidney stones.  While hospitalized in July 1990 for unrelated 
medical reasons, the discharge diagnoses made included a 
history of nephrolithiasis with bilateral cerebrovascular 
accident tenderness.  In September 1992, the veteran 
complained of pain of the low back associated with a kidney 
stone.  At that time, a pertinent diagnosis was not made.  A 
medical record report dated in August 1993 shows an 
impression of past history of bilateral nephrolithiasis and 
aborted nephrolithotomy.  At that time, physical examination 
of the abdomen revealed tenderness.  A clinical report dated 
in September 1993 shows an assessment of degenerative joint 
disease with renal calculi.  

Nonetheless, despite the foregoing evidence, on VA 
examination in June 1998, although the veteran's history of 
renal calculi with uric acid and calcium stones was noted, 
the examiner reported that the veteran was not currently on 
medical therapy, although he complained of flank pain; that 
clinical findings were normal; and that the diagnosis was 
history of kidney stones- none currently.  Additionally, in a 
February 2000 addendum, the examiner only noted a history of 
uric acid (radiolucent) calculi as well as calcium stones.  
Thus, despite the veteran's history, the medical evidence 
fails to establish a current disorder of the genitourinary 
system to include kidney stones.

In the alternative, the Board acknowledges the veteran's past 
history of treatment for disorders of the genitourinary 
system.  It also acknowledges that in the February 2000 
addendum, the examiner stated that from the 1998 note, there 
was no way to tell if the veteran had any current stone 
disease.  To determine this, the veteran would need to 
undergo a noncontrast abdominal and pelvis CT with thin cuts.  
Nonetheless, even when assuming that the veteran currently 
has a disorder of the genitourinary system to include kidney 
stones, the evidence still preponderates against the claim.  
As noted above, although service medical records show 
complaints of abdominal pain, on discharge examination 
clinical evaluation was checked as normal.  Additionally, 
there is no competent evidence of record demonstrating that 
the veteran had a disorder of the genitourinary system within 
a year post service or, at a minimum, that he received 
treatment for any complaints of such.  The evidence also 
fails to establish that any current disorder is related to 
any episodic event of service.  The veteran's contention on 
appeal is the only evidence suggesting that his disorder 
began in service or within a year post service.  Without 
substantiating medical evidence, however, his statements are 
insufficient to establish service connection.  Therefore, the 
evidence preponderates against his claim, and the claim must 
be denied.  

Entitlement to service connection for chronic neck and back 
disorders.

The veteran maintains that six months prior to his discharge 
from service, he was stationed on a tug boat that hit a wave 
and caused him to fall on an emergency generator air shut-off 
valve.  As a result of the fall, he hit his back and fell on 
his neck.  The veteran added that medical help was not 
available on the tugboat, but he reported to sick bay for low 
back pain and received medication shortly thereafter.

While the Board is cognizant of the veteran's assertions, the 
probative and persuasive evidence of record establishes that 
the veteran does not currently have a neck disorder, or, in 
the alternative, when assuming that a neck disorder is 
present, the evidence does not establish that it had its 
onset in service, that it is related to any treatment or 
symptoms of active service, or that it became manifest to a 
compensable degree within a year after service.  Regarding 
the back, although a current diagnosis of a back disability 
has been made, there is no competent evidence of record 
indicating that it had its onset in active service, that it 
is related to any treatment or symptoms of active service, or 
that it became manifest to a compensable degree within a year 
post service.  

The service medical records show that in November 1973, the 
veteran complained of pain of the right side of the 
"lalissimus dorsi" as a result of playing basketball.  No 
muscle or bone damage was noted.  The impression was muscle 
spasm.  The reports thereafter, including the veteran's 
November 1973 discharge examination report, are negative for 
any complaints of or findings indicative of a neck or back 
disorder.

Medical reports from the Texoma Medical Center dated in 1985 
show treatment for complaints of chest pain with feelings of 
abdominal discomfort and occasional nausea without vomiting.  
The veteran also reported occasional radiation to the back 
and interscapular area.  Physical examination revealed no 
palpable cervical or supraclavicular adenopathies, and 
neurological examination was within normal limits.  The 
impression was history of a probable nerve compression in the 
left side of the neck.  Medical reports dated in 1987 also 
show complaints of pain of the upper quadrant of the abdomen 
with radiation to the shoulder and lumbar area.  Chest X-rays 
dated in 1987 show, in part, reversal of the thoracic 
kyphosis with no underlying bony abnormality seen.

Private medical reports dated in January 1989 show complaints 
of pain in the neck, shoulder blades, and over the spine.  No 
history of an injury was reported.  After examination, the 
impressions were myalgia, rule out arthritis of the spine, 
and rule out a hiatal hernia.  

VA outpatient treatment reports dated from 1986 to 1990 show 
that in January 1988 the veteran complained of back and neck 
pain.  At that time, he also complained of severe 
indigestion, with blood in his stool.  The medical reports 
also show that in January 1989, the veteran complained of 
pain of the neck and over the scapula blades.  Examination 
revealed mild tenderness over the scapular blades.  The 
impressions included myalgia, rule out arthritis of the 
spine.  A July 1990 medical record report shows that on 
physical examination of the neck, crepitation on range of 
motion tests was noted.  The report also reflects that 
cervical spine films showed no abnormalities.  

A February 1991 Emergency Room and Outpatient Treatment 
Record from Choctaw Memorial Hospital shows that the veteran 
complained of pain of the neck with radiation.  The diagnosis 
was cervical radiculopathy.  

A February 1991 medical report from T.E.K., M.D., notes the 
veteran's complaints of neck pain.  It also reflects that a 
report of the cervical spine revealed evidence of muscle 
spasm.  The report of the CT scan revealed no significant 
abnormality.  

At his personal hearing in November 1991, the veteran 
testified that he incurred his back and neck injuries during 
a tug boat accident in service.  The veteran testified that 
he received treatment after the accident and was prescribed 
Darvon medication.  He stated that he received treatment at 
Texas Instruments in Sherman, Texas.

A November 1992 medical report from V.P., M.D., shows 
treatment for complaints of low back pain, and a diagnosis of 
spinal stenosis, impingement syndrome.

VA medical reports dated from 1990 to 1993 show that the 
veteran complained of neck and low back pain.  X-rays 
revealed no bony abnormality.  Diagnostic impressions made 
included paravertebral muscle spasm, acute lumbosacral 
strain, chronic lumbosacral pain, low back pain, and 
osteoarthritis of the neck.

Medical reports from the Physical Therapy Clinic of Paris 
dated from 1996 to 1997 include a December 1996 report of an 
X-ray study showing a mildly bulging disc at L2 interspace 
and degenerative disc disease at L1 and L2 interspaces.  The 
veteran continued to receive treatment for low back pain.

On VA spine examination in June 1998, the veteran's medical 
history was reviewed.  After examination, which essentially 
revealed tenderness of the cervical and lumbar spine with 
slight limitation of motion, the impression was cervical 
muscular strain.  The examiner added that he would defer the 
lumbar diagnosis upon receipt of a MRI.  An April 2000 note 
indicates that a MRI was not accomplished.

VA medical reports dated in August 1999 show continued 
treatment for low back pain.  At that time, the veteran 
stated that he was lifting when his back starting hurting.  
The diagnosis was low back pain.

In a December 1999 addendum, the examiner stated that he had 
reviewed the veteran's claims file.  Regarding residuals of a 
neck injury, he found no residual of a neck injury.  
Regarding residuals of a lumbar injury, the examiner noted 
that the veteran had decreased extension and flexion of the 
lumbar spine.  The veteran also had positive straight leg 
signs on the right and weakness of his dorsi and plantar 
flexion of the feet.

After carefully reviewing and weighing the aforementioned 
evidence, the Board finds that service connection for a 
disorder of the neck and back is not warranted.  Regarding 
the veteran's neck, the Board initially points out that in 
the 2000 addendum, the examiner found no current disability.  
Where there is no evidence of current disability associated 
with events in service, service connection is not warranted.  
See generally Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
However, the Board is aware of the evidence demonstrating 
that the veteran has complained of and received treatment for 
a neck disorder.  Despite that medical evidence and even when 
assuming that the veteran currently has a neck disorder, 
entitlement to service connection still is not warranted.  
The probative and persuasive evidence does not establish that 
the veteran had a neck disability in service, that a current 
neck disorder is related to any symptoms of service, or that 
any current neck disorder became manifest to a compensable 
degree within a year post service.  Again, while the service 
medical records show that the veteran received treatment for 
complaints of the "lalissimus dorsi" during service, they 
do not show that any symptoms resulting therefrom resulted in 
a chronic disability of the neck.  Further, the discharge 
examination report is negative, and the record is devoid of 
any complaints of or pathological findings associated with a 
neck disorder until more than a decade later.  The only 
evidence of record suggesting that a chronic neck disorder is 
service related is the veteran's own statements.  However, 
there is no evidence of record indicating that he possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Accordingly, the evidence preponderates against the claim of 
entitlement to service connection for a chronic neck 
disorder.  

Regarding the veteran's back, as previously noted, a current 
diagnosis of a back disability has been made.  While the 
veteran complained of pain of the "lalissimus dorsi" in 
1973 and an impression of muscle spasm was noted, there is no 
competent evidence of record establishing that the veteran's 
current back disorder is related to that event or symptoms 
resulting from that event.  Again, on separation examination 
in November 1973, clinical evaluation of the spine was 
checked as normal, and the record thereafter is silent with 
regard to a back disorder until the mid to late 1980s.  
Except for the veteran's assertions, there is no competent 
evidence of record demonstrating that his current back 
disorder is related to any event of service, that any 
symptoms of service resulted in a chronic back disability, or 
that his current back disorder manifested to a compensable 
degree within a year post service.  Evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Here, there is no indication that he has such 
qualification.  The preponderance of the evidence is against 
the claim of entitlement to service connection for a chronic 
back disorder.



ORDER

Service connection for a disorder of the genitourinary 
system, to include chronic kidney stones (nephrolithiasis) is 
denied.

Service connection for a chronic neck disorder is denied.

Service connection for a chronic back disorder is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



